Exhibit 10.1

DEL MONTE FOODS COMPANY

PERFORMANCE SHARES

AGREEMENT

This Performance Shares Agreement (the “Agreement”) contains the terms and
conditions under which the Compensation Committee of the Board (the
“Committee”), on behalf of Del Monte Foods Company (the “Company”), has granted
to you, [EMPLOYEE NAME] (the “Participant”), as of [Month 00, 0000] (the “Grant
Date”), and pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan
(the “Plan”), units representing the Common Stock of the Company known as
“Performance Shares,” in order to encourage you to continue to contribute to the
Company’s growth and success.

1. Grant of Performance Shares. The Performance Shares award consists of a
maximum award of 000,000 units (150% of your target award) representing shares
of the Common Stock of the Company, which the Company has granted to the
Participant as of the date hereof as a separate incentive in connection with his
or her service to the Company and not in lieu of any salary or other
compensation for his or her services. The Performance Shares also shall include
any new, additional, or different securities or units representing such
securities the Participant may become entitled to receive with respect to such
Performance Shares by virtue of any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
of Common Stock, or the payment of a stock dividend (but only on shares of
Common Stock), or any other increase or decrease in the number of such shares
effected without receipt or payment of consideration by the Company, or any
change in the capitalization of the Company pursuant to Section 10(b) of the
Plan, or by virtue of any Change of Control or other transaction pursuant to
Section 10(c) of the Plan. The Performance Shares shall be subject to the
Restrictions pursuant to Section 3 of this Agreement.

2. Participant’s Account; Certain Rights in Respect of Performance Shares.

(a) The Performance Shares granted to the Participant shall be entered into an
account in the Participant’s name. This account shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock to be paid to or in
respect of the Participant pursuant to this Agreement.

(b) During the period before the release of the Restrictions on the Performance
Shares as provided in Section 4, the Participant shall have no voting rights in
respect of the Performance Shares.

(c) As set forth in Section 5 below, stock equivalent units held in the
Participant’s account pursuant to Section 5 shall accrue dividend equivalents
that will be credited in the form of additional stock equivalent units, based on
the Fair Market Value of Common Stock on the date the dividend is issued.

3. Restrictions. Prior to their release from the Restrictions as set forth in
Section 4 below, all Performance Shares held for or in respect of the
Participant, and the shares of Common Stock that such Performance Shares
represent, may not be assigned, transferred, or otherwise encumbered or disposed
of by the Participant.



--------------------------------------------------------------------------------

4. Release of Performance Shares from Restrictions.

(a) Subject to the provisions of this Section 4, the Restrictions shall cease to
apply to the Performance Shares granted under this Agreement or the Performance
Shares shall be forfeited upon the first day after the Company files its annual
report on Form 10-K for the last fiscal year in the performance period defined
below in Section 4(b), or shall vest in their entirety upon the earlier
occurrence of a Change of Control. Upon the release of the Performance Shares
from the Restrictions (except if receipt of the Performance Shares is deferred
as provided in Section 5), the Participant shall be paid the value of his or her
account in the form of Common Stock. No fractional shares of Common Stock will
be issued. If the calculation of the number of shares of Common Stock to be
issued results in fractional shares, then the number of shares of Common Stock
will be rounded up to the nearest whole share of Common Stock.

(b) The Committee, in its sole discretion, has established target performance
goals based on the Company’s Relative Total Shareholder Return (“RTSR Targets”),
which will be measured over a three (3)-fiscal year “performance period”
commencing on [Date] through [Date]. The Committee, in its sole discretion,
shall define a peer group of companies (the “Comparator Group”), either within
or without the Company’s industry, against which the Company’s Total Shareholder
Return will be compared to determine Relative Total Shareholder Return (“RTSR”).
The Comparator Group shall be identified as soon as practicable on or after the
date of this Agreement (but in no event later than 90 days after the beginning
of the performance period).1 The Comparator Group, the RTSR Targets or the
Performance Shares award may be adjusted by the Committee from time to time, in
its sole discretion, to the extent necessary in order to reflect a change in
corporate capitalization, such as a stock split or dividend, or a corporate
transaction, such as any merger, consolidation, separation (including a spinoff
or other distribution of stock or property by the Company), reorganization, or
any partial or complete liquidation by the Company, as provided by Sections
10(b) or 10(c) of the Plan, to take account of events such as mergers,
consolidations, dispositions, separations (including any spinoffs or other
distributions of stock or property), reorganizations, bankruptcies, any partial
or complete liquidations, changes in corporate capitalization (such as stock
splits or dividends) and other significant business changes affecting any member
of the Comparator Group, or to take account of any other items described in
Section 9(b) of the Plan; provided, however, that to the extent that any such
adjustments affect awards to “covered employees” (as such term is defined in
Section 162(m) of the Code), they shall be prescribed in a manner that strives
to meet the requirements of Section 162(m) of the Code. Any adjustment to the
RTSR calculation to account for changes in the Comparator Group, including
changes in the capitalization of Comparator Group companies (due to stock
splits, mergers, spin-offs, etc. of the Comparator Group companies), will be
made at the sole discretion of the Committee.

 

2



--------------------------------------------------------------------------------

Based on the Company’s level of achievement of the designated RTSR Targets, the
Restrictions shall cease to apply to the Performance Shares or the Performance
Shares shall be forfeited, according to the following schedule:

Vesting of Performance Shares based on Achievement of RTSR Targets

 

Relative Total Shareholder Return:

Company Performance

Percentile

   Percentage of
Target Award Vested  

>75th Percentile

   150 %

>68.75, but < 75

   125  

>62.5, but <68.75

   100  

>56.5, but < 62.5

   75  

>50, but < 56.5

   50  

<50

   0  

The Committee shall have sole discretion to determine which RTSR Target has been
achieved (if any) and whether the Restrictions shall be released from any or all
of the Performance Shares. The Committee’s determinations pursuant to the
exercise of discretion with respect to all matters described in this paragraph
shall be final and binding on the Participant.

(c) Upon the termination of the Participant’s employment by reason of Disability
or death, the Performance Shares held by such Participant or his or her
designated beneficiary (as applicable) shall continue to vest at the time and in
the amounts (if any) set forth pursuant to paragraph (a) of this Section 4, and
Common Stock that is distributed on account of Performance Shares that become
vested (if any) shall be distributed to the Participant or his or her designated
beneficiary (as applicable) subject to Section 6, below.

(d) Upon the termination of the Participant’s employment by reason of
Retirement, the Performance Shares shall cease to apply on a pro-rata basis
pursuant to the Company’s pro-rata vesting policy in effect at the time of
Retirement; provided further, that in the case of Retirement, the maximum number
of Performance Shares that may vest shall be that number, if any, that would
have vested as set forth in Section 4(b) above following the Participant’s
Retirement on the basis of the degree to which the RTSR Target has been
achieved.

 

3



--------------------------------------------------------------------------------

(e) Upon the termination of the Participant’s employment for any reason other
than Disability, death or Retirement, the Performance Shares shall be forfeited
by the Participant to the Company; provided that, for Participants (i) covered
under the Executive Severance Policy or (ii) who are parties to an employment
agreement with the Company or a Subsidiary of the Company, in the case of
termination of employment without Cause or resignation for Good Reason (as
defined in the applicable employment agreement), these Performance Shares will
be treated under such policy or employment agreement; provided further, that in
the case of either (i) or (ii) above, the maximum number of Performance Shares
that may vest shall be that pro-rated number, if any, that would have vested as
set forth in Section 4(b) above following such termination on the basis of the
degree to which the RTSR Target has been achieved.

5. Deferral. The Committee has the right to determine, in its sole discretion,
whether and in what manner Participants shall be permitted to elect to defer the
receipt of a distribution of Common Stock in respect of the Performance Shares
under a deferral plan of the Company, in which case, after the Restrictions are
released, the Performance Shares would remain as stock equivalent units in the
Participant’s account. Stock equivalent units held in the Participant’s account
pursuant to this Section 5 shall accrue dividend equivalents that will be
credited in the form of additional stock equivalent units to the Participant’s
account, based on the Fair Market Value of Common Stock on the date the dividend
is issued. At the end of the deferral period, all stock equivalent units will be
converted and distributed to the Participant in the form of Common Stock. No
fractional shares of Common Stock will be issued. If the calculation of the
number of shares of Common Stock to be issued results in fractional shares, then
the number of shares of Common Stock will be rounded up to the nearest whole
share of Common Stock.

6. Designation of Beneficiary. The Participant may designate a beneficiary or
beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, unvested Performance Shares or Common Stock that is
distributed on account of Performance Shares that become vested following the
Participant’s death shall be transferred. A Participant shall designate his or
her beneficiary by executing the “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and returning it to the Corporate
Secretary. Any form so submitted shall replace, in respect of all grants or
awards made to the Participant under the Plan, any previous version of the same
form the Participant may have submitted to the Corporate Secretary. A
Participant shall have the right to change his or her beneficiary from time to
time by executing a subsequent “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and otherwise complying with the terms of
such form and the Committee’s rules and procedures, as in effect from time to
time. The Committee shall be entitled to rely on the last “2002 Stock Incentive
Plan Beneficiary Designation and Spousal Consent Form” submitted by the
Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, unvested
Performance Shares or Common Stock that is distributed on account of Performance
Shares that become vested following the Participant’s death will be transferred
to the Participant’s surviving spouse, or if none, to the Participant’s estate.
If the Committee has any doubt as to the proper beneficiary, the Committee shall
have the right, exercisable in its sole discretion, to withhold such payments
until this matter is resolved to the Committee’s satisfaction.

 

4



--------------------------------------------------------------------------------

7. Taxes. The Company may, in its discretion, make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any Performance Shares or the distribution of Common
Stock on account of the vesting of any Performance Shares, including, but not
limited to, withholding shares of Common Stock granted under this Agreement
equal in value to such withholding taxes, deducting the amount of such
withholding taxes from any other amount then or thereafter payable to the
Participant, or requiring the Participant or the beneficiary or legal
representative of the Participant to pay in cash to the Company the amount
required to be withheld or to execute such documents as the Company deems
necessary or desirable to enable it to satisfy its withholding obligations.

8. Repayment/Forfeiture for Misconduct. This Section 8 will apply if: (i) the
Company restates any Company financial report that, due to misconduct as
determined by the Committee, was materially noncompliant with the securities
laws when filed; and (ii) the Participant is a Section 16 Person.

(a) If, in the Committee’s opinion, the Participant knowingly or with gross
negligence engaged in the misconduct described above, the Participant shall
repay Del Monte any amounts received by the Participant under this Agreement and
any outstanding portion of the grant will be cancelled.

(b) If, in the Committee’s opinion, the Participant did not engage in the
misconduct described above, the Committee shall determine, in its sole
discretion in order to correct any unjust enrichment, if any portion of the
amounts described in Paragraph 8(a) are subject to repayment by the Participant
by any legally permitted means that the Committee deems appropriate.

9. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Corporate
Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or at such
other address as the Company may hereafter designate in writing.

11. Other Benefits. The benefits provided to the Participant pursuant to this
Agreement are in addition to any other benefits available to such Participant
under any other plan or program of the Company. The Agreement shall supplement
and shall not supersede, modify, or amend any other such plan or program except
as may otherwise be expressly provided.

12. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

 

5



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

14. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

15. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

16. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

17. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan, and the
following words and phrases shall have the following meanings unless a different
meaning is plainly required by the context:

(a) “Restrictions” means those restrictions on the Performance Shares set forth
in Section 3.

(b) “Relative Total Shareholder Return” means the percentile ranking for the
Company’s Total Shareholder Return (TSR) as compared to the TSR of the companies
in the Comparator Group.

(c) “Total Shareholder Return” means, for the stock of the Company or any stock
of a Comparator Group company, the number determined by (1) subtracting the
average of the closing prices or, for days on which no trading occurred, the
last bid prices for each business day during [insert May month (including
specifying applicable year) following date of grant] on the stock’s principal
exchange or national over-the-counter market quotation system (the “Average
Closing Price”) from the sum of (x) the Average Closing Price of that stock for
[insert April month (including specifying applicable year) of the last year of
performance period] (adjusted for stock splits, recapitalizations, or similar
events) and (y) all dividends paid between the first day of the first specified
month and the last day of the second specified calendar month and (2) dividing
the result obtained in step (1) by the Average Closing Price for the first
specified calendar month.

 

6



--------------------------------------------------------------------------------

DEL MONTE FOODS COMPANY     PARTICIPANT By:           Title:    Vice President,
Compensation & Benefits     EMPLOYEE NAME

 

1

Comparator Group: Archer Daniels Midland Company, Bunge Limited, Campbell Soup
Company, ConAgra Foods, Inc., Dean Foods, Diamond Foods Inc., Fresh Del Monte
Produce, Inc., Flowers Foods, Inc., General Mills, Inc., H.J. Heinz Company,
Hershey Foods Corporation, Hormel Foods Corporation, Kellogg Company, Kraft
Foods, Inc., Lance Inc., McCormick & Company, Inc., Pilgrim’s Pride Corporation,
Sara Lee Corporation, Smithfield Foods, Inc., J.M. Smucker Company, Tyson Foods,
Inc., and WM Wrigley Jr. Company.

 

7